DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04 August 2020 was considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Ishizuka et al. JP 04-100252 (Ishizuka) in view of Yamaguchi et al. JP 06-163655 (Yamaguchi).
Regarding claim 1, Ishizuka teaches (Fig. 4) an evaluation apparatus for a semiconductor device (see Fig. 4 – probe card 19 for inspection of wafer 16), comprising:
an electron source (see Fig. 4 – source of electron beam B); and
a plurality of probes (see Fig. 4 – probe 19).  
Ishizuka does not explicitly teach wherein the plurality of probes are arranged in a fan shape.
Yamaguchi teaches (Fig. 1) a plurality of probes arranged in a fan shape (see Fig. 1 – probes have spacing m at one end and wider spacing n at the other end.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the configuration of the probes taught by Ishizuka to include a fan shape as taught by Yamaguchi in order to accommodate connecting narrow pitch electrodes to wider pitch electrodes as is known in the art.
Regarding claim 2, Ishizuka evaluation apparatus for a semiconductor device
according to claim 1, wherein the number of the probes is four (see Fig. 4 – at least four probes 19b as shown).
Regarding claim 3, Ishizuka teaches (Fig. 4) the evaluation apparatus for a semiconductor device according to claim 2, but does not teach wherein tips of the four probes are arranged in a fan shape.
Yamaguchi teaches (Fig. 1) tips of the four probes are arranged in a fan shape (see Fig. 1 – probes have spacing m at one end and wider spacing n at the other end corresponding to fan shape).
.

Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Ishizuka et al. JP 4-100252 (Ishizuka) in view of Yamaguchi et al. JP 6-163655 (Yamaguchi) and in further view of Chong et al. US 2007/0245553 (Chong).
Regarding claim  4, Ishizuka in view of Yamaguchi teaches the evaluation apparatus for a semiconductor device according to claim 1, but does not explicitly teach wherein the plurality of probes are tungsten probes.
	Chong teaches tungsten probes (see para [0015] – conventional probes include tungsten needle probes).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the probes taught by Ishizuka in view of Yamaguchi to be tungsten probes as taught by Chong in order to achieve the high conductivity and mechanical stability required for probes.
Regarding claim 5, Ishizuka teaches (Fig. 4) the evaluation apparatus for a semiconductor device according to claim 1, further comprising:
a sample holder (see Fig. 4 – table 18 and supporting base 17), wherein the sample holder fixes a semiconductor wafer with a chuck (see Fig. 4 – table 18 and supporting base 17 support wafer 16).
Ishizuka in view of Yamaguchi does not explicitly teach an electrostatic chuck.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the chuck taught by Ishizuka in view of Yamaguchi to be an electrostatic chuck in order to securely hold and position the wafer during testing.

Claims 6 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Ishizuka et al. JP 4-100252 (Ishizuka) in view of Yasutake et al. JP 2007-121317 (Yasutake).
Regarding claim 6, Ishizuka teaches (Fig. 4) an evaluation apparatus for a semiconductor device, comprising:
an electron source (see Fig. 4 – source of beam B); and
cantilever probes (see Fig. 4 – probes 19).
Ishizuka does not explicitly teach on one surface of a cantilever, a protrusion including a first metal surface and a first wiring connected to the first metal surface; and 
a probe including a conductive layer on the other surface of the cantilever.
Yasutake teaches (Fig. 7) on one surface of a cantilever (see Fig. 7 for cantilever probe), a protrusion including a first metal surface (see Fig. 7 – metal 31 on surface of protrusion 3) and a first wiring connected to the first metal surface (see Fig. 7 – wiring 50); and 
a probe including a conductive layer on the other surface of the cantilever (see Fig. 7 – metal layer 76).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the cantilever probes taught by Ishizuka to be a protrusion including a first metal surface and a first wiring and conductive layer as taught by Yasutake in order to contact small area devices and overcome problems associated with alignment and damage from conventional probes as taught by Yasutake (see translation pgs. 1 and 2 – technical problem and technical solution described).
Regarding claim 10, Ishizuka teaches the evaluation apparatus for a semiconductor device according to claim 6, but does not teach a piezoresistive element is formed on the cantilever.
	Yasutake teaches a piezoresistive element is formed on the cantilever (see Fig. 3 – piezo resistor 72 formed on cantilever).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the probe taught by Ishizuka to be cantilever probes with piezoresistive elements as taught by Yasutake in order to accurately determine displacement of the probe as taught by Yasutake.

Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Ishizuka et al. JP 4-100252 (Ishizuka) in view of Yasutake et al. JP 2007-121317 (Yasutake) and in further view of Nakagawa et al. JP 62-290144 (Nakagawa).
Regarding claim 7, Ishizuka in view of Yasutake teaches the evaluation apparatus for a semiconductor device according to claim 6, but does not teach wherein
the protrusion includes a second metal surface electrically separated from the first metal surface, and a second wiring connected to the second metal surface.
	Nakagawa teaches (Fig. 1) the probe tip which includes a second metal surface electrically separated from the first metal surface (see Fig. 1 – tip of electrodes 3), and a second wiring connected to the second metal surface (see Fig. 1 – substrate 1 includes plurality of electrodes 3 and grounding pattering 2, 4).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the protrusion taught by Ishizuka in view of Yasutake to include a second metal surface separated from first metal surface and second wiring connected to the second metal surface as taught by Nakagawa in order to position a probe with high accuracy in which dimensions between electrodes to contact are small.
Regarding claim 8, Ishizuka in view of Yasutake teaches the evaluation apparatus for a semiconductor device according to claim 7, but does not teach wherein the first and second metal surfaces are in contact with one electrode pad.
	Nakagawa teaches (Fig. 1) the first and second metal surfaces are in contact with one electrode pad (see Fig. 1 – plurality of electrodes and grounding patterns are considered to contact with one electrode pad, respectively.  It is noted that the one electrode pad is not defined in the claim).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device taught by Ishizuka in view of Yasutake to have the first and second metal surfaces in contact with one electrode pad as taught by Nakagawa in order to convey signals between test equipment and devices under test.
 	Regarding claim 9, Ishizuka in view of Yasutake teaches the evaluation apparatus for a semiconductor device according to claim 7, but does not teach wherein the protrusion includes a third metal surface electrically separated from the first and second metal surfaces, and a third wiring connected to the third metal surface.
Nakagawa teaches (Fig. 1) the probe tip which includes a third metal surface electrically separated from the first and second metal surfaces, and a third wiring connected to the third metal surface (see Fig. 1 –substrate 1 includes plurality of electrodes 3 and grounding pattering 2, 4).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the protrusion taught by Ishizuka in view of Yasutake to include a third metal surface separated from first and second metal surface and third wiring connected to the second metal surface as taught by Nakagawa in order to position a probe with high accuracy where dimensions between electrodes to contact are small.

Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Ishizuka et al. JP 4-100252 (Ishizuka) in view of Yasutake et al. JP 2007-121317 (Ishizuka) and in further view of Chong et al. US 2007/0245553 (Chong).
Regarding claim  11, Ishizuka in view of Yasutake teaches the evaluation apparatus for a semiconductor device according to claim 6, but does not explicitly teach wherein the metal is tungsten.
	Chong teaches the use of tungsten for probes (see para [0015] – conventional probes include tungsten needle probes).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the metal used in the probes taught by Ishizuka in view of Yasutake to be tungsten as taught by Chong in order to achieve the high conductivity and mechanical stability required for probes.
Regarding claim 12, Ishizuka teaches the evaluation apparatus for a semiconductor device according to claim 6, further comprising:
a sample holder (see Fig. 4 – table 18 and supporting base 17), wherein the sample holder fixes a semiconductor wafer with a chuck (see Fig. 4 – table 18 and supporting base17).
Ishizuka in view of Yasutake does not explicitly teach an electrostatic chuck.
	Chong teaches an electro static chuck (see para [0174] – electrostatic chuck 562).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the chuck taught by Ishizuka in view of Yasutake to be an electrostatic chuck in order to securely hold and position the wafer during testing.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEE E RODAK whose telephone number is (571)270-5628.  The examiner can normally be reached on Monday-Friday 7:30AM - 3:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on (571) 272-2258.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LEE E RODAK/Primary Examiner, Art Unit 2868